F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                      January 12, 2006
                                   TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                        Clerk of Court

 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                       No. 05-6203
 v.                                               (D.C. No. 91-CR-51-R)
                                                       (W.D. Okla.)
 KENNETH EUGENE WRIGHT,

          Defendant - Appellant.


                             ORDER AND JUDGMENT *


Before KELLY, O’BRIEN, and TYMKOVICH, Circuit Judges. **


      Defendant-Appellant Kenneth Eugene Wright appeals the district court’s

denial of his motion under 18 U.S.C. § 3582(c)(2) to modify his sentence. Mr.

Wright was convicted of possession of cocaine base with intent to distribute, 21

U.S.C. § 841(a)(1), and was sentenced to 292 months imprisonment and four

years supervised release. He appealed his sentence and it was affirmed. United

      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.
States v. Wright, No. 91-6349, 1993 WL 204158 (10th Cir. June 7, 1993)

(unpublished). His certiorari petition to the Supreme Court was denied. Wright

v. United States, 510 U.S. 927 (1993). A 28 U.S.C. § 2255 motion was dismissed

as untimely.

        Mr. Wright contends that Amendment 591 of the Sentencing Guidelines

applies to his sentence. The district court rejected this contention. We review the

district court’s determination de novo. United States v. Smartt, 129 F.3d 539, 540

(10th Cir. 1997). Section 3582(c)(2) allows the district court to reduce a term of

imprisonment if the defendant’s sentence was based on a sentencing range that

“subsequently has been lowered by the Sentencing Commission.” Smartt, 129

F.3d at 540 (internal quotations and citations omitted). While § 1B1.10 gives

Amendment 591 retroactive effect, the Amendment does not apply to Mr.

Wright’s sentence. See U.S.S.G. § 1B1.10(c). Mr. Wright’s interpretation of the

scope of that amendment is in error. Amendment 591 amends § 1B1.1(a), §

1B1.2(a), the Commentary to § 1B1.2 and § 2D1.2, and Appendix A (Statutory

Index). See id. Mr. Wright was sentenced under § 2D1.1, not under § 2D1.2. As

such, Amendment 591’s changes to § 2D1.2 do not affect Mr. Wright’s sentence.

      AFFIRMED. Mr. Wright’s motion to proceed in forma pauperis is

DENIED.
                                       Entered for the Court

                                       Paul J. Kelly, Jr.

                                        -2-
Circuit Judge




 -3-